Citation Nr: 0739476	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty service from March 1978 to 
January 1988.  The veteran also had a second period of active 
duty service which resulted in a dishonorable discharge which 
bars payment of VA benefits based on this subsequent period 
of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  In September 2007, the veteran submitted 
additional evidence along with a statement expressing his 
desire to waive RO review of the additional evidence.

In August 2007, the veteran submitted a statement which 
indicated that he wished to file a claim for service 
connection for human immunodeficiency virus (HIV).  This 
matter is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran reported intravenous drug use during active 
duty service.

2.  Hepatitis C was not manifested during the veteran's 
active service or for many years after separation from 
service, nor is hepatitis C related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, Sanders 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in January 2005 and July 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased ratings and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  

The veteran did not receive notice as to the information and 
evidence necessary to establish disability ratings or earlier 
effective dates until after the rating decision on appeal had 
been issued.  As such, the VCAA notice was deficient as to 
timing.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claim.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has not 
been afforded a VA examination in relation to his claim; 
however, as explained in more detail below, there is no 
competent evidence of record suggesting that the veteran's 
current hepatitis C is related to his active duty service.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet.App. 79 (2006).  

Additionally, the record contains documentation from the 
Social Security Administration (SSA) which shows that the 
veteran is receiving disability benefits.  38 C.F.R. 
§ 3.159(c)(2) dictates that VA make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency.  However, the SSA documentation shows 
that the veteran is receiving disability benefits for his 
symptomatic human immunodeficiency virus (HIV) infection and 
pulmonary tuberculosis, not hepatitis C.  Under these 
circumstances, the Board finds that the medical records 
underlying the veteran's SSA benefits would not be relevant 
to the instant claim and that no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2007).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2007).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2004).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

Although it is not entirely clear from the record, laboratory 
testing results from Baptist Medical Center appear to show 
that the veteran was diagnosed with hepatitis C in 
approximately 1999 or 2000.  The veteran has repeatedly 
identified intravenous (IV) drug use as his hepatitis C risk 
factor.  At the August 2007 Board hearing at the RO, the 
veteran denied any blood transfusions in service and repeated 
his contentions that he was an alcoholic and IV drug user 
during his military service.  

The record does not contain any evidence of hepatitis C 
symptoms, complaints or diagnosis during active duty service.  
The record does not show a diagnosis of hepatitis C until 
approximately 1999 or 2000, over 10 years after discharge 
from service.  There is no medical evidence of record that 
suggests a link between the veteran's current hepatitis C and 
his active duty service.  The veteran's only identified risk 
factor for hepatitis C is his admitted use of intravenous 
drugs in service.  Drug usage of this nature constitutes 
willful misconduct for which service connection cannot be 
granted.  38 C.F.R. § 3.301(d) (2007).  

At the August 2007 Board hearing at the RO, the veteran 
appeared to raise a contention that his current hepatitis C 
could have been caused by the use of infected immunization 
needle guns during service.  However, there is no competent 
medical evidence demonstrating that the veteran was immunized 
with infected needle guns during service or that his current 
hepatitis C is in any way related to the immunizations he 
received during service.

In sum, the preponderance of the evidence is against the 
claim for service connection for hepatitis C.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


